DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US Pub no. 2015/0235698 A1 as cited in IDS) in view of Wang (US Pub no. 2013/0071984 A1).

Regarding claim 1, Tsai et al discloses a resistive random access memory (RRAM) storage cell[0024](fig. 5), comprising: a semiconductor substrate(30); a first electrode (38)on the semiconductor substrate(30); a semiconductor layer(44) [0046]on the first electrode(38); a resistive switching material layer (40)on the semiconductor layer(44); wherein a resistance value of the resistive switching material layer changes from a first resistance value (HR-146 (value of 1))to a second resistance value (LR-148(value of 0))where a voltage is applied to the resistive switching material layer[0073-0075], and a second electrode(42) on the resistive switching material layer(40) fig. 5).
 Tsai et al fails to  teach that the first and second resistance values are stable.
However, Wang et al teaches RERAM structures that can be switched between two different stable resistance states by the application of the appropriate voltages[0010]. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tsai et al with the teachings of Wang et al to provide an improved memory device.

Regarding claim 2, Tsai et al discloses wherein the semiconductor layer
includes polysilicon[0046].
Regarding claim 3, Tsai et al discloses wherein the resistive switching
material layer(40) includes HfOx, TaOx[0051].
Regarding claim 4, Tsai et al discloses wherein the second electrode includes TaN[0058]

Allowable Subject Matter
Claims 5, 6 & 8-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the limitation of claim 5 including: shared electrode above or below the semiconductor layer, wherein at least a part of the shared electrode vertically overlaps with the gate electrode and the drain electrode was not found in prior art.

Claims 12-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the limitation of claim 12 including: wherein at least a part of the shared electrode vertically overlaps with the sate electrode and the drain electrode was not found in prior art.

Claims 19-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the limitation of claim 19 including: the semiconductor layer and the dielectric
layer are between the first electrode and the second electrode of the storage cell was not found in prior art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 & 8-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/          Primary Examiner, Art Unit 2813